MATTHIAS, J.:
1. The term “railroads” as used in Section 540, General Code, includes interurban railroads.
2. The public utilities commission, when the facts warrant, has power to require that the tracks of a steam railroad and the tracks of an interurban railroad be so connected as to admit the passage of cars from one road to the other, and also to establish joint rates under the provisions of Section 540, General Code.
Order affirmed.
Marshall, C. J., Wanamaker, Robinson and Jones, JJ., concur.
Day and Allen, JJ., took no part in the consideration or decision of case.